Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP REPORTS 1 ST QUARTER EARNINGS INCREASE MEDFORD, OR  April 17, 2007: PremierWest Bancorp (NASDAQ  PRWT) announced first quarter earnings of $3,368,000, an increase of 2.5% when compared to the first quarter of 2006 when the Company posted net income of $3,286,000. Earnings per share on a fully diluted basis amounted to $0.19 per share for the first quarter of 2007, unchanged from same quarter in 2006. John Anhorn, Chief Executive Officer, stated, We continue to grow net income and remain optimistic with regards to the economy in the communities we serve, and believe our investment in these communities will gain momentum as we progress through 2007. Net income for the quarter ended March 31, 2007, represents a decline of $492,000, or $0.03 per share when compared to the immediately preceding quarter when the Company earned $3,860,000. Tom Anderson, Executive Vice President & Chief Financial Officer stated, The decline in net income this quarter is the result of the shorter quarter impacting net interest income, and higher operating costs associated with our investment and branch expansion into new communities. Net Interest Margin Net interest income for the quarter totaled $13.3 million, an increase of $366,000 or 2.8% when compared to the same quarter in 2006, and a decrease of $537,000 or 3.9% when compared to the immediately preceding quarter ended December 31, 2006. Approximately $300,000 of the decline when comparing the immediately preceding quarter is attributable to the number of days in the quarter. The remainder of the decline is attributable to a relatively flat yield on total earning assets and a 23 basis point increase in the cost of average interest bearing deposits. When measured on a quarterly basis PremierWests net interest margin on a tax equivalent basis amounted to 5.94% for the quarter ended March 31, 2007, a 16 basis point decline when compared to the immediately preceding quarter of 6.10% . Anderson stated, At 5.94% our net interest margin continues to be at the high end of our peer group and substantially higher than the industry average. While the decline experienced this quarter was anticipated, we will continue to manage rates on both earning assets and interest bearing liabilities to minimize future erosion of the margin and maximize net income. Non-Interest Income & Expenses Non-interest income for the quarter totaled $2.0 million, an increase of $113,000 or 6.0% when compared to the immediately preceding quarter when non-interest income totaled $1.9 million. Improvements included investment brokerage commissions up 26.6% ($83,000), service charges on deposit accounts up 4.1% ($33,000), and other miscellaneous income up 8.5% ($45,000). These increases were partially offset by a 19.9% ($49,000) decline in real estate brokerage fees. Non-interest expense totaled $9.7 million for the quarter ended March 31, 2007, an increase of $467,000 or 5.1% when compared to $9.2 million for the immediately preceding quarter. The increase is primarily a result of occupancy and salary expense related to our investment in new communities and annual merit increases. Major components of the increased expense included advertising, marketing and donation expenses, up $63,000, depreciation and occupancy expense up $64,000 and salary expense up $219,000. The increase in salary expense is attributable to staffing for two new offices opened the latter part of the fourth quarter of 2006 and during the first quarter of 2007 and merit increases effective January 1st. Deposits and Loans Total deposits amounted to $883.0 million at March 31, 2007, an increase of $110.5 million or 14.3% when compared to the same quarter in 2006 and $3.7 million or 1.7% annualized when compared to the immediately preceding quarter. Total deposits at March 31, 2007 and December 31, 2006 included approximately $20.0 million attributable to one commercial customer who at both quarter ends drew on their line of credit and temporarily deposited the funds in a money market checking account. The line of credit and the money market checking balances declined proportionately the first business day of the respective quarters. Absent this temporary increase in deposits, March 31, 2007 deposit balances increased $90.5 million, or 11.7% when compared to the same quarter in 2006. During the quarter interest bearing deposits grew $13.1 million or at an annualized rate of 7.7% . Regular savings and NOW deposit accounts remained stable during the quarter, totaling approximately $161.6 million or 18.3% of total deposits at March 31, 2007. Time certificates of deposits grew from $272.3 million at December 31, 2006 to $294.1 million at March 31, 2007, an increase of $21.8 million or 8.0% . This segment of deposits accounts for 33.3% of total deposits at March 31, 2007. These gains in deposit balances were partially offset by contraction of money market checking and non-interest bearing checking account balances of $6.7 million and $9.4 million, respectively during the quarter. Rich Hieb, Senior Executive Vice President & Chief Operating Officer, stated, Non interest bearing deposits generally contract during the first quarter of each year, rebounding in the second and third quarters. We continue to emphasize full relationships with our customers with a focus on establishing strong non interest bearing account balances. Gross loans outstanding at March 31, 2007 totaled $927.7 million, an increase of $99.3 million or 12.0% when compared to gross loans of $828.4 million at March 31, 2006. Absent the temporary increase previously referred to in this release, gross loans posted an increase of $79.3 million or 9.6% when comparing March 31, 2007 to the same period in 2006. Gross loans grew $7.1 million or 3.1% annualized when compared to the immediately preceding quarter. Jim Ford, President, stated It is important to note that while the $7.1 million increase in gross loans this quarter is substantially less than the $32.9 million increase achieved during the fourth quarter of 2006, we continue to see strong loan activity in all of our major markets and have a stronger pipeline of new loans than we did at this time last year. Credit Quality Non-performing loans totaled $2.3 million representing an increase of $863,000 when compared to December 31, 2006 non-performing loans of $1.5 million. The $863,000 increase is related to one borrower, and management believes that the potential for loss is minimal. Ford stated, We continue to monitor the performance of our borrowers and see no indication of deterioration in credit quality. We remain optimistic as it relates to our credit portfolio. Ford further stated, We have no direct exposure to sub prime mortgage loans and expect no adverse impact from the increased market scrutiny of this segment of lending. The allowance for loan losses totaled $10.7 million at March 31, 2007. The change in the Allowance is a result of a $200,000 provision during the quarter, which was partially offset by $98,000 in net losses charged to the Allowance. Additionally, during the quarter $255,000 was reclassified from the Allowance to Other Liabilities in accordance with Financial Accounting Standard No. 5. The amount reclassified represents the off-balance sheet exposure related to unfunded commitments to lend. Management believes, based on their analysis of the portfolio, economic conditions in the markets served, and the diversification of the portfolio both geographically and by business sector, the Allowance is adequate as of March 31, 2007. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon, and operates primarily through its subsidiary PremierWest Bank. PremierWest offers expanded banking related services through two subsidiaries Premier Finance Company and PremierWest Investment Services, Inc. PremierWest Bank was created following the merger of the Bank of Southern Oregon and Douglas National Bank in May, 2000. In April, 2001, PremierWest Bancorp acquired Timberline Bancshares, Inc. and its wholly-owned subsidiary, Timberline Community Bank, with eight branch offices located in Siskiyou County in northern California. In January, 2004, PremierWest acquired Mid Valley Bank with five branch offices located in the northern California counties of Shasta, Tehama, and Butte. During 2004 and 2005, the Bank expanded into Yolo and Placer counties in California. DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the "safe-harbor" provisions of Sections 21D and 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements are based on the beliefs of PremierWest Bancorps (the Company) management and on assumptions made by management on the basis of information currently available. Other than for statements of historical fact, all statements about our financial position and results of operations, business strategy and managements plans and objectives for future operations are forward-looking statements. When used in this report, the words "anticipate," "believe," "estimate," "expect," and "intend" and words or phrases of similar meaning, as they relate to the Company or management, are intended in part to help identify forward-looking statements. Examples of forward-looking statements include, but are not limited to, statements that include projections or managements expectations for revenues, income or expenses, earnings per share, capital expenditures, dividends, capital structure and other financial items; statements of the plans and objectives of the Company, its management or its board of directors, including the introduction of new products or services, plans for expansion, acquisitions or future growth and estimates or predictions of actions by customers, vendors, competitors or regulatory authorities; statements about future economic performance; and statements of assumptions underlying other statements about the Company and its business. Although management believes that the expectations reflected in forward-looking statements are reasonable, we can make no assurance that such expectations will prove correct. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated by the forward-looking statements. These risks and uncertainties include factors that might inhibit our ability to maintain or expand our market share or our net interest margins and factors that could limit or delay implementation of our marketing and growth strategies. Further, actual results may be affected by our ability to compete on price and other factors with other financial institutions; customer acceptance of new products and services; localized economic conditions and events that disproportionately affect our business; and general trends in the banking industry, interest rate economy and regulatory environment. In addition, we face various risks inherent in the banking industry relating to collectibility of loans and changes in interest rates. Other risks include those identified from time to time in our past and future filings with the Securities and Exchange Commission. Note that this list of risks is not exhaustive, and risks identified are applicable as of the date made and cannot be updated. PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (Unaudited) EARNINGS AND PER SHARE DATA For the three months ended December 31 For the Three Months Ended March 31 Change % Change Change % Change Interest income $ 19,360 $ 16,700 $ 2,660 15.9 % $ 19,605 $ (245 ) -1.2 % Interest expense 6,018 3,724 2,294 61.6 % 5,726 292 5.1 % Net interest income 13,342 12,976 366 2.8 % 13,879 (537 ) -3.9 % Provision for possible loan losses 200 300 (100 ) -33.3 % 150 50 33.3 % Non-interest income 2,010 1,834 176 9.6 % 1,897 113 6.0 % Non-interest expense 9,704 9,334 370 4.0 % 9,237 467 5.1 % Pre-tax income 5,448 5,176 272 5.3 % 6,389 (941 ) -14.7 % Provision for income taxes 2,080 1,890 190 10.1 % 2,529 (449 ) -17.8 % Net income $ 3,368 $ 3,286 $ 82 2.5 % $ 3,860 $ (492 ) -12.7 % Basic earnings per share $ 0.20 $ 0.20 $ - 0.0 % $ 0.23 $ (0.03 ) -13.0 % Diluted earnings per share $ 0.19 $ 0.19 $ - 0.0 % $ 0.22 $ (0.03 ) -13.6 % Average shares outstandingbasic 16,217,216 16,157,328 59,888 0.4 % 16,209,584 7,632 0.0 % Average shares outstandingdiluted 17,652,464 17,692,106 (39,642 ) -0.2 % 17,707,851 (55,387 ) -0.3 % SELECTED FINANCIAL RATIOS (annualized) For the three months ended For the Three Months Ended March 31 Change December 31, 2006 Change Yield on average gross loans (1) 8.64 % 8.21 % 0.43 8.67 % (0.03 ) Yield on average investments (1) 5.17 % 4.53 % 0.64 4.79 % 0.38 Total yield on average earning assets (1) 8.60 % 8.13 % 0.47 8.61 % (0.01 ) Cost of average interest bearing deposits 3.42 % 2.16 % 1.26 3.19 % 0.23 Cost of average borrowings 5.77 % 5.13 % 0.64 5.70 % 0.07 Cost of average total deposits and borrowings 2.75 % 1.85 % 0.90 2.58 % 0.17 Cost of average interest bearing liabilities 3.51 % 2.44 % 1.07 3.36 % 0.15 Net interest spread 5.09 % 5.69 % (0.60 ) 5.25 % (0.16 ) Net interest margin (1) 5.94 % 6.33 % (0.39 ) 6.10 % (0.16 ) Net charge-offs to average loans -0.01 % 0.00 % (0.01 ) Allowance for loan losses to loans 1.16 % 1.28 % (0.12 ) Allowance for loan losses to non-performing loans 462.84 % 494.70 % (31.86 ) Non-performing loans to total loans 0.25 % 0.26 % (0.01 ) Non-performing assets to total assets 0.22 % 0.23 % (0.01 ) Return on average equity 11.53 % 12.69 % (1.16 ) 13.25 % (1.72 ) Return on average assets 1.35 % 1.44 % (0.09 ) 1.52 % (0.17 ) Efficiency ratio (2) 63.21 % 63.02 % 0.19 58.55 % 4.66 Notes: (1) Tax equivalent (2) Non-interest expense divided by net interest income plus non-interest income BALANCE SHEET Balance Sheet At March 31 Change % Change at December 31, 2006 Change % Change Fed funds sold and investments $ 8,819 $ 22,243 $ (13,424 ) -60.4 % $ 9,386 $ (567 ) -6.0 % Gross loans 927,651 828,400 99,251 12.0 % 920,522 7,129 0.8 % Allowance for loan losses (10,724 ) (10,641 ) (83 ) 0.8 % (10,877 ) 153 -1.4 % Net loans 916,927 817,759 99,168 12.1 % 909,645 7,282 0.8 % Other assets 107,127 100,186 6,941 6.9 % 115,480 (8,353 ) -7.2 % Total assets $ 1,032,873 $ 940,188 $ 92,685 9.9 % $ 1,034,511 $ (1,638 ) -0.2 % Non-interest-bearing deposits $ 190,033 $ 190,663 $ (630 ) -0.3 % $ 199,462 $ (9,429 ) -4.7 % Interest-bearing deposits 692,990 581,837 111,153 19.1 % 679,888 13,102 1.9 % Total deposits 883,023 772,500 110,523 14.3 % 879,350 3,673 0.4 % Borrowings 19,476 52,267 (32,791 ) -62.7 % 28,440 (8,964 ) -31.5 % Other liabilities 10,670 9,252 1,418 15.3 % 10,462 208 2.0 % Stockholders' equity 119,704 106,169 13,535 12.7 % 116,259 3,445 3.0 % Total liabilities and stockholders' equity $ 1,032,873 $ 940,188 $ 92,685 9.9 % $ 1,034,511 $ (1,638 ) -0.2 % Period end shares outstanding (1) 17,332,074 16,455,255 876,819 5.3 % 17,330,695 1,379 0.0 % Book value per share $ 6.91 $ 6.45 $ 0.46 7.1 % $ 6.71 0.20 3.0 % Tangible book value per share $ 5.62 $ 5.07 $ 0.55 10.8 % $ 5.41 0.21 3.9 % Allowance for loan losses: Balance beginning of period $ 10,877 $ 10,341 $ 536 5.2 % $ 10,341 $ 536 5.2 % Balance-sheet reclassification (2) (255 ) - (255 ) nm - (255 ) nm Provision for loan losses 200 300 (100 ) -33.3 % 800 (600 ) -75.0 % Net (charge-offs) recoveries (98 ) - (98 ) nm (264 ) 166 -62.9 % Balance end of period $ 10,724 $ 10,641 $ 83 0.8 % $ 10,877 $ (153 ) -1.4 % Non-performing assets: Non-performing loans $ 2,317 $ 2,151 $ 166 7.7 % $ 1,454 $ 863 59.4 % Real estate owned - - - 0.0 % - - 0.0 % Total non-performing assets $ 2,317 $ 2,151 $ 166 7.7 % $ 1,454 $ 863 59.4 % Notes: (1) Amount includes 11,000 shares of preferred stock issued November 17, 2003 as if converted into common stock at a conversion ratio of 101.292 to 1 for a total of 1,114,214 common shares. (2) Amount reclassifed from the allowance for loan losses to other liabilities in accordance with Financial Accounting Standard No. 5. The amount reclassifed represents the off-balance sheet credit exposure related to unfunded commitments to lend and letters of credit. For the three AVERAGE BALANCE SHEET months ended For the Three Months Ended March 31 Change % Change December 31, 2006 Change % Change Average fed funds sold and investments $ 11,772 $ 17,549 $ (5,777 ) -32.9 % $ 14,978 $ (3,206 ) -21.4 % Average loans, gross 904,650 819,398 85,252 10.4 % 892,555 12,095 1.4 % Average total assets 1,014,884 928,270 86,614 9.3 % 1,004,320 10,564 1.1 % Average non-interest-bearing deposits 189,977 195,392 (5,415 ) -2.8 % 203,185 (13,208 ) -6.5 % Average interest-bearing deposits 671,224 561,819 109,405 19.5 % 630,181 41,043 6.5 % Average total deposits 861,201 757,211 103,990 13.7 % 833,366 27,835 3.3 % Average total borrowings 25,038 57,442 (32,404 ) -56.4 % 45,884 (20,846 ) -45.4 % Average stockholders' equity 118,424 105,046 13,378 12.7 % 115,571 2,853 2.5 %
